         Case: 3:18-cv-00219-SA-RP Doc #: 1 Filed: 10/17/18 1 of 5 PageID #: 1




                       UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION
______________________________________________________________________________

LORENA LICA PHYFER,

       Plaintiff,

v.                                                                  Case No. 3:18cv219-SA-RP

GRAMMER, INC.,

      Defendant.
______________________________________________________________________________

                        COMPLAINT UNDER THE FLSA
______________________________________________________________________________

       Plaintiff Lorena Lica Phyfer, through her attorneys, bring this action against Defendant

Grammer, Inc. under the federal Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) for

failure to pay overtime compensation.

                                        I. JURISDICTION

       1.      This Court has original jurisdiction to hear this Complaint and to adjudicate the

claims stated herein under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

                                           II. FACTS

                                            A. Parties

       2.      Plaintiff Lorena Lica Phyfer is an adult resident of Belden, Mississippi. During the

applicable statutory period, Plaintiff worked for Defendant at its Shannon, Mississippi facility as

a production scheduler.

       3.      Defendant Grammer, Inc. is a for profit corporation formed and organized under

Minnesota state law, with a principal place of business in Greenville South Carolina, and at all

relevant times herein has conducted business at 231 Laney Road, Shannon, Mississippi 38868.
         Case: 3:18-cv-00219-SA-RP Doc #: 1 Filed: 10/17/18 2 of 5 PageID #: 2




                                       B. Factual Allegations

       4.        At all relevant times herein, Defendant was an “employer” of the Plaintiff within

the meaning of the FLSA, 29 U.S.C. § 203(d).

       5.        At all relevant times herein, Defendant is and, at all times hereinafter mentioned,

was an enterprise engaged in commerce or in the production of goods for commerce within the

meaning of 29 U.S.C. § 203(s)(1)(A) in that said enterprise at all times hereinafter mentioned had

employees engaged in commerce or in the production of goods for commerce, or employees

handling, selling, or otherwise working on goods or materials that have been moved in or produced

for commerce by any person and in that said enterprise had an annual gross volume of sales made

or business done of not less than $500,000. Specifically, Defendant has annual sales of not less

than $500,000.

       6.        Plaintiff began her employment with Defendant on or around October 20, 2014 and

ceased working for Defendant on or about August 29, 2018.

       7.        The FLSA requires covered employers, such as Defendant, to compensate non-

exempt employees at a rate of not less than one and one-half times the regular rate of pay for work

performed in excess of forty (40) hours per work week. During the applicable statutory period,

Defendant suffered and permitted Plaintiff to routinely work more than forty (40) hours per week

without overtime compensation.

       8.        During the applicable statutory period, Plaintiff regularly worked for Defendant

primarily performing various data entry scheduling duties, including running backlog and

production order reports and entering orders in the system for scheduling. Plaintiff also performed

other clerical tasks, but her primary duties were scheduling related.




                                                  2
             Case: 3:18-cv-00219-SA-RP Doc #: 1 Filed: 10/17/18 3 of 5 PageID #: 3




        9.        During the applicable statutory period, Plaintiff worked routinely worked forty-

five (45) hours per week and typically worked from 6:00 or 6:30 a.m. to 3:30 or 4:30 p.m. Plaintiff

did not typically take a thirty (30) minute or more uninterrupted meal break.

        10.       During the applicable statutory period, Plaintiff’s primary job duties were such that

she should have been paid overtime compensation for all hours worked over forty (40) in a work

week. Apparently, Defendant misclassified Plaintiff as exempt from receiving overtime pay under

the FLSA. But, Plaintiff’s job duties were such that she did not perform any type of exempt duties

during the applicable statutory period. For example, she did not customarily and regularly direct

the work of two (2) or more full-time employees of Defendant. Also, Plaintiff did not have the

authority to hire or fire other employees, nor did Plaintiff ever recommend that Defendant’s

employees be fired or disciplined. Further, Plaintiff’s primary duties did not require her to exercise

discretion and independent judgment on significant business matters. Indeed, any decision making

regarding customer accounts and production orders or planning were made by Defendant’s

management team.

        11.       At the time of her discharge, Plaintiff was paid $2,833 bimonthly, which equates to

$1,307.69 per week. At this juncture, without the benefit of discovery, Plaintiff estimates in good

faith that she has been illegally deprived of overtime compensation of at least $72.65 per week

during the relevant time period, which totals $10,824.85.

        12.       As a result of its actions and the conduct described above, Defendant has violated

the provisions of the FLSA, 29 U.S.C. §§ 201 et seq., specifically § 207(a)(1), with respect to

Plaintiff.

        13.       Further, by failing to accurately record, report, and/or preserve records of all hours

worked by Plaintiff, Defendant has failed to make, keep, and preserve records with respect to




                                                    3
         Case: 3:18-cv-00219-SA-RP Doc #: 1 Filed: 10/17/18 4 of 5 PageID #: 4




Plaintiff sufficient to determine her wages, hours, and other conditions and practice of

employment, in violation of the FLSA, 29 U.S.C. §§ 201, et seq.

       14.     The foregoing conduct on the part of Defendant constitutes a willful violation of

the FLSA within the meaning of 29 U.S.C. § 255(a) as Defendant knew or showed reckless

disregard for the fact that its compensation practices with respect to Plaintiff were in violation of

federal law. Put another way, Defendant knew it was required to pay overtime to non-exempt

employees who exceeded forty (40) hours in work in a work week. And it knew that Plaintiff did

not perform duties that would otherwise render her exempt from overtime compensation.

                                  III. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff in this action demands:

       1.      Judgment against Defendant for an amount equal to unpaid back wages at the
               applicable overtime rates;

       2.      Judgment against Defendant that its violations of the FLSA were willful;

       3.      An equal amount to the overtime damages as liquidated damages;

       4.      All recoverable costs, expenses, and attorney’s fees incurred in prosecuting these
               claims;

       5.      Leave to add additional plaintiffs by motion, the filing of written consent forms, or
               any other method approved by the Court;

       6.      Leave to amend to add other defendants who meet the definition of Plaintiff’s
               “employer,” 29 U.S.C. § 203(d);

       7.      An order requiring Defendant to preserve all electronically stored information
               relevant to this lawsuit; and,

       8.      For all such further relief as the Court deems just and equitable.




                                                 4
Case: 3:18-cv-00219-SA-RP Doc #: 1 Filed: 10/17/18 5 of 5 PageID #: 5




                               Respectfully submitted,


                               /s/ William B. Ryan
                               William B. Ryan – MS Bar #99667
                               DONATI LAW, PLLC
                               1545 Union Avenue
                               Memphis, TN 38104
                               Telephone: 901-278-1004
                               Fax: 901-278-3111
                               Email: billy@donatilaw.com

                               ATTORNEY FOR PLAINTIFF

                               Dated: 10.17.2018




                                 5
